               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


MELVIN GRAYER, #08710                         §                     PETITIONER
                                              §
                                              §
v.                                            §   Civil No. 1:17cv260-HSO-MTP
                                              §
                                              §
TROY PETERSON                                 §                   RESPONDENT


         ORDER ADOPTING MAGISTRATE JUDGE’S [31] REPORT
           AND RECOMMENDATION, DISMISSING PETITION
        FOR WRIT OF HABEAS CORPUS AS MOOT, AND DENYING
          RESPONDENT’S [15] MOTION TO DISMISS AS MOOT

      This matter comes before the Court on the Report and Recommendation [31]

of United States Magistrate Judge Michael T. Parker, entered in this case on

December 13, 2018, and on Respondent’s Motion to Dismiss [15] filed on May 21,

2018. Petitioner Melvin Grayer has filed a Response to the Report and

Recommendation [31]. After due consideration of Respondent’s Motion to Dismiss

[15], the Magistrate Judge’s Report and Recommendation [31], Petitioner’s

Response [32], the record, and relevant legal authority, the Court finds that the

Magistrate Judge’s Report and Recommendation [31] should be adopted, that

Petitioner’s Petition for Writ of Habeas Corpus should be dismissed as moot, and

that Respondent’s Motion to Dismiss [15] should be denied as moot.

                                 I. BACKGROUND

      On September 20, 2017, Petitioner Melvin Grayer (“Petitioner”) filed a

Petition [1] under 28 U.S.C. § 2254 for writ of habeas corpus by a person in state

                                          1
custody, followed by an Amended Petition [6] on October 24, 2017. Petitioner

claimed that he was indicted in the Circuit Court of Harrison County, Mississippi,

First Judicial District, on two charges on February 8, 2016, but never brought to

trial. Petitioner asserted that the delay in prosecution had prejudiced him and that

his right to a speedy trial had been violated. Petitioner asked the Court to dismiss

the two pending charges against him. See Am. Pet. [6] at 9-11. On May 21, 2018,

Respondent Troy Peterson filed a Motion to Dismiss [15], arguing that the Petition

was moot because the two charges had been “passed to the files.” The Magistrate

Judge ordered supplemental briefing from the parties on the issue of mootness.

      On December 12, 2018, however, the state court dismissed the two charges

that were the subject of the habeas petition, and Respondent filed a Reply [30]

attaching the state court’s dismissal orders as exhibits. On December 13, 2018, the

Magistrate Judge entered a Report and Recommendation [31] recommending that,

in light of the dismissal of the two charges at issue, the Petition be dismissed as

moot and that Respondent’s Motion to Dismiss [15] be denied as moot.

      Petitioner has filed a Response [32] to the Report and Recommendation [31].

According to Petitioner, “[h]e does not object to the Recommendation, and has

choosen [sic] to bring this matter to a closure to be dismissed as moot.” Resp. [32] at

1.

                                  II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §



                                           2
636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id. In light of the dismissal of the state court

charges against Petitioner, the Petition is moot, and dismissal is warranted. This

dismissal renders Respondent’s Motion to Dismiss [15] moot.

                                   III. CONCLUSION

      The Court will adopt the Magistrate Judge’s Report and Recommendation

[31] as the opinion of this Court, will dismiss the Petition for Writ of Habeas Corpus

[1] as moot, and will deny Respondent’s Motion to Dismiss [15] as moot.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [31] of United States Magistrate Judge Michael T. Parker,

entered in this case on December 13, 2018, is ADOPTED in its entirety as the

finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Petitioner Melvin

Grayer’s Petition for Writ of Habeas Corpus is DISMISSED AS MOOT.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Motion to




                                           3
Dismiss [15] filed by Respondent Troy Peterson on May 21, 2018, is DENIED AS

MOOT.

      SO ORDERED AND ADJUDGED, this the 18th day of January, 2019.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      4
